Exhibit 3.1 DIGITAL POWER CORPORATION CERTIFICATE OF DETERMINATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES B CONVERTIBLE PREFERRED STOCK We, Amos Kohn and Daniel B. Eng, hereby certify that we are the President and Chief Executive Officer and Secretary, respectively, of Digital Power Corporation, a corporation organized and existing under the laws of the State of California (“Corporation”), and further do hereby certify: That pursuant to the authority conferred upon the Board of Directors by the Corporation’s Articles of Incorporation, the Board of Directors on March 3, 2017 (“Effective Date”) adopted the following resolution creating a series of 500,000 shares of Preferred Stock designated as Series B Preferred Stock, none of which shares have been issued: RESOLVED, that the Board of Directors of the Corporation designates the Series B Preferred Stock and the number of shares constituting such series, and fixes the rights, preferences, privileges and restrictions relating to such series in addition to any set forth in the Articles of Incorporation as follows: Section 1. Designation and Amount . Five hundred thousand (500,000) shares of the preferred stock of the Corporation, no par value, shall constitute a class of preferred stock designated as “
